DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "and that has a reinforcing layer made of fiber-reinforced resin" in lines 2-3. It is unclear whether this is referring to the tank, the dome-shaped side end members, or the cylindrical tube member. For purposes of examination, this limitation will be interpreted as “and the dome-shaped side end members and the cylindrical tube member form a reinforcing layer made of fiber-reinforced resin,” which is consistent with the drawings and the specification (see Fig. 1; para. [0017]). 
Claim 2 recites the limitation “when the reinforcing layer formed after the joining step is a first reinforcing layer” in line 2. There is insufficient antecedent basis for this limitation. It is unclear how the reinforcing layer was formed after the joining step. For purposes of examination, this limitation will be interpreted as “the reinforcing layer was formed by the joining step, and the reinforcing layer is a first reinforcing layer.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over CA 3011556 to Baumer (hereinafter “Baumer”) in view of U.S. Pub. 2020/0158286 to Criel (hereinafter “Criel”).
Regarding claim 1, Baumer discloses a manufacturing method of a high-pressure tank (Abstract) that is formed by joining dome-shaped side end members (preform 5, Fig. 5) to both ends of a cylindrical tube member (reinforcement layer 32, see annotated Fig. 5 below) and that has a reinforcing layer  (the preform 5 and reinforcement layer 32 together form a reinforcing layer, see Fig. 5) made of fiber-reinforced resin (preform 32 and reinforcement layer 32 are formed from fiber-reinforced resin, see p. 8, ll. 12-18; p. 9, ll. 20-26, p. 14, ll. 13-21), wherein: the manufacturing method has a step of joining the side end members (preform 5) to both ends of the tube member (reinforcement layer 32) such that an outer wall surface of the tube member (annotated Fig. 5) and an inner wall surface of each of the side end members (annotated Fig. 5) face each other (the outer wall surface of the tube member and an inner wall surface of each side end member face each other under one of the following interpretations: (A) the outer wall surface and inner wall surfaces relative to an axial center of the vessel face one another, see annotated Fig. 5 below; or (B) the tube member extends into the dome-shaped side end members such that the outer wall surface and inner wall surfaces relative to a longitudinal center of the vessel face on another, see p. 11, ll. 4-9); and in the joining step, a margin (marginal area 25, annotated Fig. 5) for overlap between each of the side end members and the tube member (Fig. 5) in an axial direction of the tube member (Fig. 5). 

    PNG
    media_image1.png
    425
    713
    media_image1.png
    Greyscale

Baumer Annotated Figure 5
	Baumer teaches that the margin of overlap permits the tubular member and dome end cap to form a strong connection and reduce strain at the connection (p. 14, ll. 27-31). However, Baumer does not expressly teach the margin for overlap is within a range of 5% or more to 35% or less relative to an inside diameter of the tube member.
Criel teaches a pressure vessel and method of manufacturing a pressure vessel having a cylindrical section and rounded end sections arranged at either end of the cylindrical section (Abstract, Fig. 1). Criel teaches a dome-shaped side end member (local reinforcement layer 20) arranged at the rounded end sections (Fig. 1). Criel teaches that the dome-shaped side end member (20) extends over the cylindrical section for a distance 20% or less of the diameter of the cylindrical section (para. [0065]). Criel teaches that this arrangement provides strengthening reinforcement at the critical area at the rounded end sections and provides a lower weight pressure vessel with reduced manufacturing time (paras. [0027], [0074]). Criel further teaches that the reinforcement structure may further have an outer layer comprising helical windings, which improve mechanical strength (para. [0074]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the manufacturing method of Baumer to have a margin for overlap between the side end members and the tube member within a range of 5% to 35% relative to an inside diameter of the tube member, as taught by Criel for the purpose of providing strengthening reinforcement at the end members with reduced manufacturing time, as recognized by Criel (see e.g., paras. [0027], [0074]) and because where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). Additionally, and in the alternative, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the manufacturing method of Baumer to have a margin for overlap between the side end members and the tube member within a range of 5% to 35% because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 2, Baumer further discloses when the reinforcing layer formed after the joining step is a first reinforcing layer (Baumer, reinforcing layer formed by preform 5 and reinforcement layer 32), a second reinforcing layer (Baumer, outer reinforcement layer 32, see annotated Fig. 5) that covers the first reinforcing layer (Baumer, second reinforcing layer covers first reinforcing layer, Fig. 5) is additionally formed so as to fill an interval between the side end members on both sides of the first reinforcing layer (Baumer, Fig. 5).
Baumer does not expressly disclose that the second reinforcing layer is formed by winding a fiber bundle impregnated with resin around the first reinforcing layer by helical winding.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the manufacturing method of Baumer to form a second reinforcing layer (see annotated Fig. 5) via helical winding as taught by Criel (see detailed discussion of Criel’s teachings in the 35 USC 103 rejection of parent claim 1, above) for the purpose of improving mechanical strength as recognized by Criel (para. [0074]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Pat. 11,298,868 (“the ‘868 patent”) in view of U.S. Pub. 2020/0158286 to Criel. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the present application are broader in at least one aspect and also recite additional features not claimed in the claims of the ‘868 patent.
Regarding the broadening aspect of the application claims, the steps of forming a cylindrical pipe portion and forming first and second dome portions have been excluded in the presentation of the application claims. Thus, it is apparent that the more specific patent claims 1 and 4 encompass application claims 1 and 2, respectively. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 
With respect to the additional features recited in the application claims, the inclusion of the “margin for overlap between each of the side end members and the tube member in an axial direction of the tube member is within a range of 5% or more to 35% or less relative to an inside diameter of the tube member” is an obvious improvement in view of U.S. Pub. 2020/0158286 to Criel.
Criel teaches a pressure vessel and method of manufacturing a pressure vessel having a cylindrical section and rounded end sections arranged at either end of the cylindrical section (Abstract, Fig. 1). Criel teaches a dome-shaped side end member (local reinforcement layer 20) arranged at the rounded end sections (Fig. 1). Criel teaches that the dome-shaped side end member (20) extends over the cylindrical section for a distance 20% or less of the diameter of the cylindrical section (para. [0065]). Criel teaches that this arrangement provides strengthening reinforcement at the critical area at the rounded end sections and provides a lower weight pressure vessel with reduced manufacturing time (paras. [0027], [0074]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the manufacturing method of claims 1 and 4 of the ‘868 patent to have a margin for overlap between the side end members and the tube member within a range of 5% to 35% relative to an inside diameter of the tube member, as taught by Criel for the purpose of providing strengthening reinforcement at the end members with reduced manufacturing time, as recognized by Criel (see e.g., paras. [0027], [0074]) and/or because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/341,939 (“the ‘939 application”) in view of Criel. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the present application are broader in at least one aspect and also recite additional features not claimed in the claims of the ‘939 application.
Regarding the broadening aspect of the present application claims, the steps of forming a reinforcing pipe portion and forming reinforcing dome portions have been excluded in the presentation of the application claims. Thus, it is apparent that the more specific claim 1 of the ‘939 patent encompasses application claims 1 and 2. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 
With respect to the additional features recited in the application claims, the inclusion of the “margin for overlap between each of the side end members and the tube member in an axial direction of the tube member is within a range of 5% or more to 35% or less relative to an inside diameter of the tube member” is an obvious improvement in view of U.S. Pub. 2020/0158286 to Criel.
Criel teaches a pressure vessel and method of manufacturing a pressure vessel having a cylindrical section and rounded end sections arranged at either end of the cylindrical section (Abstract, Fig. 1). Criel teaches a dome-shaped side end member (local reinforcement layer 20) arranged at the rounded end sections (Fig. 1). Criel teaches that the dome-shaped side end member (20) extends over the cylindrical section for a distance 20% or less of the diameter of the cylindrical section (para. [0065]). Criel teaches that this arrangement provides strengthening reinforcement at the critical area at the rounded end sections and provides a lower weight pressure vessel with reduced manufacturing time (paras. [0027], [0074]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the manufacturing method of claim 1 of the ‘939 application to have a margin for overlap between the side end members and the tube member within a range of 5% to 35% relative to an inside diameter of the tube member, as taught by Criel for the purpose of providing strengthening reinforcement at the end members with reduced manufacturing time, as recognized by Criel (see e.g., paras. [0027], [0074]) and/or because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 102015204624 to Schwartz discloses a method for producing a pressure vessel having dome-shaped side end members that overlap by a length (Fig. 3).
U.S. Pub. 2012/0234840 to Strassburger et al. discloses a method for producing a pressure tank having dome-shaped side end members that overlap ends of a tubular member (see Fig. 4).
EP3667152 to Cho et al. discloses a method for manufacturing a high-pressure vessel comprising joining side end members to a tube member (see Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731